Citation Nr: 0326101	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  03-05 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an original rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to 1945, 
from November 1945 to June 1947 and from July 1949 to 
November 1952.  

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which granted service connection for 
PTSD and assigned a 30 percent rating.  The RO in the 
December 2002 statement of the case assigned an initial 
rating of 50 percent for PTSD.  

The decision that follows grants a 100 percent rating for the 
veteran's PTSD prior to May 15, 2002.  The issue of rating in 
excess of 50 percent for PTSD, from May 15, 2002, will be 
addressed in the remand appended to this decision.  

The Board is cognizant of Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003), which, in pertinent 
part, held invalid the provisions of 38 C.F.R. § 3.159(b)(1), 
which allowed a decision to be made before the one year 
period for submitting new evidence had expired.  As a result, 
the Board has imposed a temporary stay on the adjudication of 
claims where the veteran was informed by the RO of the 
incorrect time limitation for submitting evidence found in 
the now invalidated 38 C.F.R. § 3.159(b)(1).  As the decision 
that follows is a full grant of the benefit sought (a staged 
100 percent rating for PTSD) prior to May 15, 2002, 
consideration of this aspect of the appeal without regard to 
Paralyzed Veterans of America, supra will not result in 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  It is pertinent to note that the veteran is just 
short of 77 years old and this case has been advanced on the 
docket.  See 38 C.F.R. § 20.900(c).  In view of the 
foregoing, the Board will proceed with the grant of the 100 
percent rating prior to May 15, 2002, and, as noted above, 
the claim for a rating in excess of 50 percent for PTSD, from 
May 15, 2002, is addressed in the remand below.


FINDINGS OF FACT

The veteran's service-connected PTSD was productive of total 
occupational and social impairment prior to May 15, 2002.



CONCLUSION OF LAW

The criteria for the assignment of a 100 percent scheduler 
rating PTSD, prior to May 15, 2002, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5107 (West 2001); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The veteran filed his notice of disagreement with the 
original rating assigned for his PTSD after the enactment of 
the VCAA.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  

As discussed in the introduction above and in more detail 
below, sufficient evidence is of record to grant a staged 100 
percent rating for PTSD prior to May 15, 2002.  Therefore, no 
further development with regard to this part of the veteran's 
appeal is needed.


Factual Background.  The veteran submitted a claim for 
service connection for PTSD in April 2000.  On his 
application form the veteran listed he had received treatment 
at the San Diego VA Medical Center from 1980 to the present 
and by five private doctors.  He indicated the private 
medical records were forthcoming.  

Medical records from Scripps Mercy Hospital and private 
physicians (Dr. S. and Dr. G.) show that the veteran was 
admitted to a hospital in February 1997, for evaluation of 
severe depression and anxiety of four days duration.  It was 
noted he had just ended a drinking binge four days 
previously.  He was tormented by his combat experience in 
World War II and very guilty over having abandoned his son.  
He had actively and deliberately contemplated suicide.  
Mental status examination revealed he was very depressed, 
nervous and "hyper."  There was no psychosis or evidence of 
danger to others.  He was alert and oriented times three, his 
conversation was coherent and goal directed without evidence 
of cognitive impairment.  The diagnoses were depression, not 
otherwise specified, versus anxiety disorder with secondary 
depression and episodic alcoholism.  On admission a Global 
Assessment of Functioning (GAF) score of 30 was assigned, the 
highest GAF in the last year was probably 65.  At discharge a 
GAF of 45 was assigned.  

The veteran was hospitalized again with depression with 
suicidal ideation in May 1997.  The admitting diagnoses 
included major recurrent depression, PTSD and alcoholism.  A 
GAF of 25 on admission was noted.  In this discussion it was 
noted the veteran was decompensating under the weight of 
significant stressors.  His eyesight was failing causing him 
to become increasingly frightened.  He had committed to 
avoiding alcohol, so without that coping mechanism, the 
painful reminiscences of his wartime experiences were 
difficult for him to deal with.  The following month the 
veteran was involuntarily admitted to the hospital for 
suicidal ideation.  The discharge diagnoses were PTSD, major 
recurrent depression and binge alcoholism with sobriety of 
six months duration.  Mental status examination revealed he 
was oriented times four.  His mood was depressed and anxious.  
His affect was depressed with mild psychomotor retardation.  
He admitted to insomnia with variable appetite and low energy 
level.  There was nothing to suggest psychosis in the form of 
delusion, hallucination or looseness of association.  His 
insight was limited and his judgment impaired.  
The veteran submitted copies of his private medical records 
from Advanced Health Care, which included an initial 
diagnostic evaluation of July 1997.  The examiner noted the 
veteran was a long time alcoholic.  He had been sober for 
three months and then relapsed into a three day binge, 
culminating in checking himself into Mercy Hospital for 
alcohol detoxification and severe depression.  The veteran 
had been followed for about six months by a psychiatrist, Dr. 
S.  He was still very depressed and having suicidal ideation.  
August 1997 notes of an individual therapy session revealed 
the veteran's World War II experiences had resurfaced, 
primarily in dreams.  The examiner noted he was not able to 
identify what specifically his depression related to, but had 
been profoundly affected by his war experiences.  In August 
1997 the notes reveal the veteran was isolative and that his 
war experiences had a lot to do with it. The veteran felt 
depressed a couple of times a week.  He was detached from his 
feelings.  The veteran still had a gun he had bought with the 
purpose of committing suicide.  

June 1997 notes of admission revealed the veteran had 
wandered around with a gun contemplating suicide.  Mental 
status examination revealed he was oriented times four.  Mood 
was depressed and anxious.  Affect was depressed with mild 
psychomotor retardation.  He admitted to insomnia with 
variable and his energy level was low.  There was nothing to 
suggest psychosis.  His judgment was impaired.  

The veteran was hospitalized in September 1997 for treatment 
of severe depression with suicidal ideation.  The veteran had 
been participating in the daycare program.  Mental status 
examination revealed he was tremulous, alert, responsive, 
slightly confused and uncertain of the day or date, but knew 
the month and year.  He complained of being slightly 
depressed.  His insight was poor and judgment was definitely 
not the best.  He admitted to being suicidal.  His mood 
swings and difficulty sleeping were driving him to drink.  At 
the time of admission the veteran was grossly intoxicated.  
Discharge diagnoses included recurrent major depression, 
acute alcohol intoxication, ethanol dependence, and PTSD.  

In May 2000 the RO wrote the veteran and indicated they would 
help him obtain any records he identified, they would obtain 
VA records and his service medical records.  

The RO received the veteran's VA medical records in June 
2000.  In December 1997 the veteran presented to discuss 
treatment possibilities.  October 1999 records noted the 
veteran abused ETOH and drank a fifth of vodka a day.  In 
September 1999 it was noted the veteran was working to cut 
down his drinking and only had 2 screwdrivers in the last 
week.  They included February 2000 records of a telephone 
contact with the veteran who was emotionally distressed.  He 
was no longer being followed in the Mental Hygiene clinic 
because they gave him too many medications.  In September 
2000 he again called with a complaint of anxiety and the 
assessment at that time was anxiety with possible depression.  
May 2000 again noted the veteran had problems with depression 
often precipitated by no particular event. 

In April 2002 the RO arranged for a VA psychiatric evaluation 
of the veteran; the examiner was asked to reconcile all the 
diagnoses and provide all symptomatology of PTSD and to 
provide a separate GAF for PTSD, if possible, and comment on 
the affect of his PTSD on his employability.  The veteran 
found it difficult to discuss his war history and became very 
tearful.  The veteran admitted having an alcohol problem, but 
said he had not had a drink in the past year.  There were no 
suicidal or homicidal thoughts.  He was not hearing voices or 
seeing things that were not there.  There was no evidence of 
psychosis.  His insight and judgment appeared to be good.  He 
displayed no gross cognitive deficits.  The diagnoses were 
PTSD, recurrent major depressive disorder and alcohol 
dependence, in sustained remission.  A GAF of 60 was 
assigned.  

In his opinion the GAF of 60 was related directly to his 
PTSD.  The veteran was not drinking.  It appeared that when 
he had been drinking his GAF of functioning had been lower.  
He did not see that the veteran's GAF was any lower as he was 
not drinking.  The major depression the veteran suffers was 
more of an offshoot from his PTSD.  His symptoms of PTSD 
worsened to the point that he becomes severely depressed at 
times.  During those times his GAF would be lower.  In terms 
of employability, the veteran had been able to maintain work 
throughout his life and had stopped working at the age of 65 
voluntarily.  The VA psychiatrist did not believe his mental 
symptoms affected his employability in any way.  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 6411 
(2002).  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).  

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own names.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

In the recent case of Mauerhan v. Principi, No. 01-468 (U.S. 
Vet. App. October 30, 2002) the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
addressed the issue of the criteria for rating disability due 
to PTSD.  The Court noted the phrase "such symptoms as" by 
definition means "for example" or like or similar to."  
See WEBSTER'S NEW WORLD DICTIONARY (3rd. coll.ed 1988) 1337.  
The use of the term "such as " demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Accordingly, any suggestion 
that the Board was required, in complying with regulation, to 
find the presence of all, most, or even some, of the 
enumerated symptoms is unsupported by reading of the plain 
language of the regulation.  The Court stated that if the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause occupational or social impairment 
equivalent to what would be caused by symptoms listed in the 
diagnostic code, the appropriate, equivalent rating will 
assigned.  

Analysis.  The appeal of the issue of the rating for post-
traumatic stress disorder arises from the decision originally 
granting service connection.  A claim placed in appellate 
status by disagreement with the initial rating award and not 
yet ultimately resolved, as is the case with the claim herein 
at issue, is an original claim as opposed to a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.  

The relevant medical evidence dated prior to May 15, 2002 
shows that the veteran's PTSD was manifested by suicidal 
ideation, near continuous depression, the need for multiple 
hospitalizations, difficulty in adapting to stressful 
circumstances and inability to establish and maintain 
effective relationships demonstrated by the veteran and 
caused by his PTSD, and GAF scores as low as 25.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32.  During 1997 the 
veteran was hospitalized for suicidal ideation and it was 
indicated at that time that he had had periods of depression 
several times per week. A diagnosis of recurrent major 
depression was recorded, which the VA examiner attributed to 
PTSD.  A review of the veteran's treatment records during the 
period of time in question reveals an inability to cope with 
stress of any kind, whether is it his decreasing vision, the 
needs of his aging parents, or daily events such as 
intrusions into his home by his landlord.  There is also 
clear indication of social withdrawal.  The record suggests a 
pattern of stress triggering PTSD symptoms of PTSD, such as 
insomnia, which the veteran essentially self-treated with 
alcohol.  He had a history of suicidal ideation of such 
severity that he was hospitalized no numerous occasions in 
1997.   It is the Board's judgment that the veteran's PTSD 
was manifested by symptomatology that more nearly approximate 
the criteria for a 100 percent rating, prior to May 15, 2002.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2003).  

The veteran underwent a VA psychiatric examination on May 15, 
2002.  There was no indication of suicidal ideation at that 
time, and the psychiatrist assigned a GAF score of 60.  The 
examiner also opined that the veteran's PTSD did not affect 
his ability to work, based on his history.  The Board finds 
that the record supports a 100 percent scheduler rating prior 
to this examination.  The issue of whether the assignment of 
a rating in excess of 50 percent from the date of that 
examination, May 15, 2002, is addressed in the remand below.  


ORDER

An initial rating of 100 percent for PTSD, prior to May 15, 
2002, is granted, subject to regulations governing the award 
of monetary benefits.  


                                                           
REMAND

While the medical evidence of record supports a 100 percent 
rating for PTSD prior to May 15, 2002, a VA psychiatric 
examination performed on that date resulted in a GAF score of 
60 and an opinion that the veteran's PTSD did not affect his 
ability to work, based on his history.  The Board finds that, 
while the latter does not support a higher rating from that 
date, given the wide discrepancy between the most recent 
examination findings and antecedent medical evidence, with 
GAF scores as low as 25, the veteran should be afforded 
another VA psychiatric examination to determine the current 
status of his PTSD.

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

Accordingly, this case is REMANDED for the following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on his 
claim.  The veteran must also be notified 
that he has one year to submit evidence.  
38 U.S.C.A. § 5103(b)(1).   

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his PTSD.  Any 
indicated tests should be performed, all 
manifestations of current disability 
should be described in detail, and a GAF 
score should be assigned.  The claims 
folder must be made available to the 
examiner for review before the 
examination.

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



